DETAILED ACTION
Applicant’s response, filed January 6, 2021, is fully acknowledged by the Examiner. Currently, claims 1-20 are pending. The following is a complete response to the January 6, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, the Examiner cited Williams (US Pat. Pub. 2016/0302841), Joye (US Pat. No. 6,648,879) and Burnett (US Pat. Pub. 2014/0088579) as the closest prior art to the instant claims. However, as noted in the associated interview summary from the interview held on January 5, 2021, the prior rejection of claims 1 and 15 were based on two different embodiments of Williams (that of figures 16 and 2) which were not compatible with one another. Upon further review of the Williams reference, the Examiner has found that Williams is at best silent with respect to how fluid will be supplied and exhausted from the interstitial space 90, and does not believe that the combined teaching in Williams would render obvious any fair combination of the embodiments of figures 16 or 2. Neither Joye, Burnett nor any other reference was found by the Examiner to cure this deficiency in the Williams references.
The Examiner further notes that the instant invention differs from the combined teaching in the prior art to the disclosed fluid flow path established by the medical device, namely the passages of a cryogenic agent into the claimed fluid-tight intermediary space, and the use of at 
As such, it is for at least the reasoning set forth above that the Examiner believes that claims 1-20 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794